Citation Nr: 1300574	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral tarsal tunnel syndrome, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for arthritis of the feet.

3.  Entitlement to service connection for residuals of an in-service head injury, to include an acquired psychiatric or neurological disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard from January 1988 to November 1992, in part simultaneously with the U.S. Army Reserve through the Reserve Officers' Training Corps (ROTC), with verified periods of active duty for training (ACDUTRA) from January 29, 1988, to June 8, 1988, and from July 7, 1991, to October 21, 1991.  He has additional unverified periods of active duty service, ACDUTRA, and inactive duty for training (INACDUTRA), including probable service with the U.S. Army Reserve from November 1992 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the above claims.

In June 2010, the Veteran testified at a hearing before the undersigned Veteran's Law Judge.

The issues of entitlement to service connection for traumatic brain injury and service connection for PTSD have been recharacterized as reflected on the title page in accordance with the Veteran's request at his June 2010 hearing, and to include all theories of entitlement and diagnoses raised by the Veteran, his representative, and the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the Board must consider the claimant's description of the claim, the symptoms described, and the information obtained in support of that claim in considering what symptoms and conditions are within the scope of the claim filed); see also Thompson v. Shinseki, 24 Vet. App. 176, 178-79 (2010); Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (holding that VA's duty to develop a Veteran's claim requires a sympathetic reading of the Veteran's filings in order to determine all potential claims raised by the evidence, as well as application of all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for a particular benefit); Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must consider all theories of entitlement raised either by the appellant or the evidence of record).

As recorded in the June 2010 Board hearing transcript, the Veteran indicated that he wished to waive RO consideration of the additional evidence he intended to submit, received by the Board via his representative in July 2010.  He also submitted an earlier waiver in April 2010.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2011).

The Veteran has filed a claim for entitlement to nonservice connected pension benefits that has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2008 rating decision codesheet (noting that a decision for nonservice connected pension benefits will be adjudicated by the post-determination team).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of an in-service head injury, to include an acquired psychiatric or neurological disorder; entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for bilateral tarsal tunnel syndrome was denied by a November 2000 rating decision.  The Veteran submitted additional evidence in March 2001, but, in a May 2001 rating decision, the RO declined to reopen the claim on the basis that the evidence was not new and material.  The Veteran received notice of the determination in June 2001.  The Veteran did not appeal or submit additional evidence within one year of the June 2001 rating decision. 

2.  In February 2003, the Veteran submitted an application to reopen his claim for service connection for bilateral tarsal tunnel syndrome; his application was denied on the basis that he failed to submit new and material evidence in a July 2003 rating decision.  As new and material VA treatment records, dated January 2003, were subsequently received in November 2003, the claim filed in February 2003 remained pending.

3.  The evidence received since the June 2001 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for bilateral tarsal tunnel syndrome. 

4.  The Veteran's bilateral tarsal tunnel syndrome was incurred in, or caused by, his military service. 

5.  The Veteran does not have a present disability of arthritis of the feet.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied entitlement to service connection for bilateral tarsal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2011).

2.  As evidence received since the June 2001 rating decision is new and material, the claim of entitlement to service connection for bilateral tarsal tunnel syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for bilateral tarsal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

4.  The criteria for entitlement to service connection for arthritis of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board reopens and grants service connection for bilateral tarsal tunnel syndrome.  As this award represents a complete grant of the benefit sought on appeal, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary with regard to that issue.  Therefore, the Board's discussion of the duty to notify and assist concerns the claim for service connection for arthritis of the feet only.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant with notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

An RO letter dated April 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, and specifically requested information pertaining to the date of onset of arthritis of the feet and the kind of duty being performed on that date.  The letter also provided notice that a disability rating and an effective date for any award of benefits will be assigned if service connection is awarded.  Furthermore, in light of the denial of the Veteran's claim for service connection for arthritis of the feet, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Therefore, as the Veteran has been provided with all notice required by pertinent law and regulation, he has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Review of the Veteran's hearing transcript shows that the Veteran testified that a "Dr. Cole (ph)" located in Idaho Falls, Idaho, has treated the Veteran's foot disorder, and that documentation of his findings, possibly to include arthritis of the feet, is included in the record.  See Board Hearing Transcript, p. 18.  A letter, dated February 2001, from Dr. Call is present in the claims folder and shows that his practice is located in Idaho Falls, Idaho.  As such, the Board finds that this record has been obtained.  The Veteran also reported VA treatment from the Community Based Outpatient Clinic (CBOC) in Pocatello, Idaho.  See Board Hearing Transcript, p. 22.  These records are also present in the claims folder. The Veteran has not identified any additional relevant records that VA failed to obtain.  

No VA examination is necessary to satisfy the duty to assist in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical examination or opinion when such is necessary to make a decision on a claim.  See also 38 C.F.R. 
§ 3.159(c)(4).  VA will find that an examination is necessary to make a decision on the claim where the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or within an applicable presumptive period, (3) an indication that the disability or persistent recurring symptoms of the disability may be associated with the Veteran's service or with another service-connected disability, and (4) insufficient competent medical evidence for the Secretary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  VA is not required to obtain a medical examination or medical opinion where no reasonable possibility exists that such assistance would aid in substantiating the claim; this includes claims that are inherently incredible or lack merit.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); Wood v. Peake, 520 F.3d 1345, 1347-48.  

Here, the record contains no competent evidence of a current disability of bilateral arthritis of the feet.  The Veteran is competent to testify to foot pain and other observable foot symptoms, and, in fact, his statements regarding these symptoms have been duly considered with the claim for service connection for bilateral tarsal tunnel syndrome granted below.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see e.g., Goss v. Brown, 9 Vet. App. 109, 113 (1996).  However, he is not competent to diagnose his foot pain as arthritis, a condition characterized by joint inflammation often diagnosed by x-ray, or to determine whether he experiences persistent or recurrent symptoms of arthritis where the medical evidence attributes any such symptoms to other disorders.  See Dorland's Illustrated Medical Dictionary 152 (28th ed. 1994); see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring x-ray evidence to establish degenerative arthritis).  Therefore, because there is no competent medical evidence of record to suggest that the Veteran currently suffers from arthritis of the feet or symptoms that could be associated with arthritis of the feet, the Board finds that VA is not obligated to obtain a medical opinion under these particular circumstances.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJ specifically clarified the issues on appeal.  Additionally, throughout the hearing and with regard to each particular issue, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding, as discussed above.  The VLJ also granted the Veteran's motion to leave the record open for the submission of additional evidence.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the May 2011 Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, argument and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board will proceed to adjudicate the claims based on the current record.

II.  New and Material Evidence

In November 2000, the RO denied entitlement to service connection for bilateral tarsal tunnel syndrome, and, in May 2001, confirmed its previous denial on the basis that new and material evidence had not been submitted.  At that time, the evidence of record consisted of the Veteran's service treatment records, a November 2000 VA examination report, and a February 2001 statement from the Veteran's private physician.  The RO denied the claim on the basis that bilateral tarsal tunnel syndrome was not shown during service.  Notice of the May 2001 RO decision was issued to the Veteran in June 2001.  The Veteran did not appeal; thus, the RO's decision became final.

The RO denied the Veteran's petition to reopen his claim a second time in July 2003, pursuant to a February 2003 claim, but as additional VA treatment records were received that pre-dated the July 2003 decision, and these records were received prior to the expiration of the one year appeal period, this decision is not final.  See 38 C.F.R. § 3.156(b), (c).  Therefore, the relevant question is whether new and material evidence has been received since the June 2001 rating decision.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if it relates to an unestablished fact necessary to substantiate the claim, either by itself or considered in conjunction with previous evidence of record.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the most recent prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 116-17 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

As noted above, since June 2001, new VA treatment records for the Veteran's foot disorder, dated January 2003 and May 2010, have been associated with the Veteran's claims file.  This evidence is new, as it has not been previously submitted, and also material, as the January 2003 record tends to show that the Veteran has bilateral tarsal tunnel syndrome that is related to his periods of ACDUTRA.  As the additional evidence is both new and material, the claim for service connection for bilateral tarsal tunnel syndrome is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, or any period of INACDUTRA during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a)(d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).

Generally, in order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  For instance, the Veteran is competent to report symptoms of pain.  Washington, 19 Vet. App. at 368.

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington, 19 Vet. App. at 366-67; Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert, 1 Vet. App. at 57.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Bilateral Tarsal Tunnel Syndrome

The Veteran contends that he currently suffers from bilateral tarsal tunnel syndrome that began during basic training as a result of the strain put on his feet with insufficiently supportive footwear and became progressively worse throughout his various trainings in service.

Service treatment records show consistent treatment for foot pain during basic training.  The Veteran reported blisters on both feet in February 1988.  Just over a week later, he sought treatment for foot pain, beginning two days prior.  He reported no particular trauma or injury and was diagnosed with early calcaneal stress fractures, right to left.  He was seen again for the same condition in March 1988 and the diagnosis was altered to note that the condition was persistent.  Later that month, he was also diagnosed with Achilles tendonitis and plantar fasciitis due to complaints of plantar and Achilles tendon pain lasting two weeks.  His diagnosis regarding the calcaneus was changed to show the possibility of a fracture.  The x-ray request shows that his compression test was positive, but no evidence of a fracture was found on x-ray.  The Veteran had a consultation with a podiatrist in March 1988 with a resulting diagnosis of calcaneal stress fracture.  The records also show that the Veteran was issued crutches as a result of this condition in March 1988.  In May 1988, the Veteran complained of pain between the toes on both feet, shooting up to the knees, as well as blisters on both feet.  Examination pursuant to airborne training in June 1989 noted swelling and tenderness of the right lateral malleolus.

Service personnel records show that the Veteran enlisted with the National Guard in January 1988, and had a period of ACDUTRA from January 29, 1988, to June 8, 1988.  As personnel records document that the Veteran's Advanced Individual Training (AIT) did not begin until April 1988, his records show that he was in basic training at the time his foot problems were initially diagnosed and treated.

In a February 2001 statement, the Veteran's private Doctor of Podiatric Medicine, Board Certified in Podiatric Orthopedics, determined that the Veteran had "probable tarsal tunnel syndrome in association with tight gastro-soleus muscles" of the bilateral feet and legs.  This determination was made on the basis of the Veteran's reported symptoms, electromyography (EMG) and nerve conduction velocity (NCV) studies showing possible tarsal tunnel syndrome and neuropathy in the Veteran's feet and legs, and examination findings.  These findings included tenderness to palpitation of the tarsal bilaterally and a positive Tinkel sign in both ankles, indicative of tarsal syndrome, and limited dorsiflexion of the ankles, indicating tightness of the gastro-soleus complex.  The podiatrist further asserted that the reported development of symptoms associated with tarsal tunnel syndrome during basic training "would tend to lead to the conclusion" that there is a possible connection between his current problems due to tarsal tunnel syndrome and the rigors of training in service.

VA treatment records dated from January 2003 show a diagnosis of bilateral neuropathy of feet, secondary to trauma sustained while in basic training, on the basis of the Veteran's report of onset of symptoms during basic training, which, as noted above, are verified by his service records.  The Veteran had lower extremity edema, decreased sensation on the left fifth digit only, diminished vibratory sensation bilaterally, and more sensation on the right lateral malleolus than the left.

In November 2000, the Veteran was provided with a VA examination of the feet.  At the time of the examination, no clinical examination findings suggestive of a tarsal tunnel compressive neuropathy were present.  The examiner recommended referral to neurology for further appropriate studies as indicated due to the long delay associated with obtaining EMG studies pursuant to a compensation and pension examination.  As this examination was thereby not adequate, as no additional testing was ever performed prior to reaching a determination, this examination is insufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, it is not probative on the issue of diagnosis.

A podiatry consultation report from May 2010 notes that the Veteran reported serious problems with his feet since basic training.  He was diagnosed with foot pain and cramps most likely due to radiculopathy, although neuropathy could not be ruled out due to the Veteran's other diagnosed disorders.  Formal low back work was recommended in order to follow up on the possible diagnosis of radiculopathy.  June 2006 magnetic resonance imaging (MRI) reports and x-rays of the lumbar spine and knees showed an indication of lumbar radiculopathy with chronic parasthesias in the legs and feet.  This opinion was provided by a podiatrist with the appropriate medical training and was confirmed by objective testing confirming radiculopathy to the lower extremities, such that it is highly probative.  However, the Board finds that this diagnosis does not preclude a diagnosis of bilateral tarsal tunnel syndrome, particularly where medical evidence in the record shows tarsal tunnel syndrome was first diagnosed in 2001, the Veteran reported tarsal tunnel syndrome was first diagnosed in 1993, radiculopathy was not diagnosed until 2010, and the diagnosis of radiculopathy pertains to symptoms of the entire lower extremity, bilaterally, and not the feet only.

Therefore, in the absence of probative medical evidence against the Veteran's claim, and resolving all doubt in favor of the Veteran, the Board finds the evidence shows a diagnosis of bilateral tarsal tunnel syndrome provided by a Board Certified Doctor of Podiatric Medicine in consideration of an EMG/NCV report.  While the podiatrist used the phrase "probable," indicating less than total certainty, the Board finds the diagnosis is warranted  as the phrase "probable" has a meaning closer to "more likely than not" than "may be," or a similar inconclusive or speculative statement, particularly in consideration of the extent of supporting evidence provided by the podiatrist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  When resolving all doubt in the Veteran's favor, the evidence also establishes symptoms of a foot disorder during basic training, diagnosed variously as stress fractures, Achilles tendonitis, and plantar fasciitis, with a positive compression test.  The Veteran's service treatment reports, the podiatrist's February 2001 diagnosis and statement tending to support the Veteran's claim, along with the January 2003 VA treatment records, which link the Veteran's current bilateral tarsal tunnel syndrome to the strain on his feet during service and his symptoms in service, all support the Veteran's claim.  

As the record contains evidence of a current disability, symptoms of a disorder in service, and medical evidence linking the current disability to the symptoms in service, service connection for bilateral tarsal tunnel syndrome is warranted.  See
38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  

B.  Arthritis of the Feet

The Veteran claims that he has been diagnosed with arthritis of the feet and that this condition is related to his foot disorders in service.  However, there is no medical evidence in the record indicating a diagnosis of the arthritis of the feet.  The Veteran's VA imagining reports indicate possible arthritis of the lumbar spine and bilateral knees only.  Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

As noted above, in considering the Veteran's contentions that he is currently diagnosed with arthritis of the feet, it is recognized that he is competent to report symptoms that he came to know through the use of his senses.  McCartt v. West, 12 Vet. App. 164, 167 (1999); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, providing a diagnosis of arthritis, a condition characterized by joint inflammation often diagnosed by x-ray, is not akin to describing observable symptoms such as foot pain.  See Dorland's Illustrated Medical Dictionary 152 (28th ed. 1994); see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring x-ray evidence to establish degenerative arthritis); see also Jandreau, 492 F.3d at 1377 n.4; see also, e.g. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis, unlike varicose veins or a dislocated shoulder).  As such, lay evidence is not competent to establish a diagnosis of arthritis.  

Therefore, no medical evidence or competent lay evidence of record shows arthritis of the feet at any time during the pendency of the claim.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  As the competent evidence fails to demonstrate a current disability of arthritis of the feet, service connection must be denied.  See Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 53; 38 C.F.R. § 3.102 (2006).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral tarsal tunnel syndrome is reopened. 

Service connection for bilateral tarsal tunnel syndrome is granted. 

Service connection for arthritis of the feet is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the June 2010 Board hearing, the Veteran and his representative asserted that his hearing loss has worsened.  Review of the record shows that the Veteran's bilateral hearing loss has not been evaluated since his August 2009 VA examination more than three years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service- connected bilateral hearing loss.

With regard to his psychiatric claim, the Veteran contends that he suffered a traumatic brain injury as a result of difficulty he had with his fifth jump during airborne training at Ft. Benning, Georgia, on August 23, 1989.  Specifically, he asserts that his equipment pack landed in the wrong position causing him to lose his footing and land incorrectly, resulting in a severe impact to his skull upon landing.  He states that he immediately suffered headache, dizziness, vomiting, neck pain, blurred vision, memory loss, and mental confusion to standard questions.  He maintains that many of his previous abilities began to deteriorate after the parachuting accident.

The Veteran's service records are incomplete.  The available service records will be reviewed here in detail, in consideration of the past confusion surrounding the character and circumstances of the Veteran's service.

Service records show that the Veteran enlisted with the National Guard in January 1988, and was attached to the Army National Guard, Company C, 116th Engineering Battalion, in St. Anthony, Idaho.  He had a period of ACDUTRA from January 29, 1988, to June 8, 1988, including Advanced Individual Training (AIT) from April 2, 1988, to June 8, 1988, and was transferred back to his unit.  On July 28, 1988, he began service in the Army Reserves through the ROTC program at a state University, while still attached to the Army National Guard, B Battery, 1st Battalion, 145th Field Artillery, in Ogden, Utah.  This is also referred to in his records as participation in the simultaneous membership program (SMP).  

An ROTC Advanced Camp Cadet Evaluation dated July 25, 1989, shows that the Veteran was rated an "efficient and competent leader" who "quickly developed and implemented an excellent plan" and whose "excellent motivation helped the platoon win the best platoon competition."  The evaluation concludes that the Veteran "has the potential to be a commissioned officer."  He was rated "excellent" in the areas of communication skills, sensitivity, delegation, problem analysis, judgment, decisiveness, mission accomplishment, and followership, with an overall score of 3 out of 5, which correlates to a ranking below the top 30 percent but above the bottom 20 percent of the camp cadet class.

Army records dated August 16, 1989, show that the Veteran was, at that time, a cadet attached to Company C, 1st Battalion, 507th Infantry, The School Brigade, United States Army Infantry School, at Fort Benning, Georgia.  His jump record shows that he completed 5 administrative/non-tactical jumps from August 21, 1989, to August 23, 1989.  The first four jumps used a static line-deployed T-10 parachute; two were done with combat equipment, and the last jump used a MC1-1B maneuverable/steerable canopy parachute.  Nothing else is noted and no treatment records are available from this location and time period.

Subsequently, the Veteran was transferred from the National Guard for service with the U.S. Army Reserve, ROTC detachment at Weber State College as a Reserve Commissioned Officer of the Army through the ROTC Early Commissioning Program from March 14, 1991, to April 24, 1991, shown as service with the U.S. Army Individual Ready Reserve, Control Group, Officer Active Duty Obligor (OADO), St. Louis, Missouri.  Upon completion, he was transferred back to the Army National Guard, Headquarters and Headquarters Battery (HHB), 1st Battalion, 145th Field Artillery, in Ogden Utah, as a second lieutenant with the field artillery.

A field artillery school class transcript dated from August 1991 shows that the Veteran was ranked 37/40 in his section and 149/160 in his class.  He was declared a nongraduate and relieved from the course.  Memoranda prepared pursuant to this action show that many of the officials consulted recommended that his commission be terminated and federal recognition withdrawn, but that his immediate commanding officer asserted that the Veteran consistently "put forth 130%" throughout the course and has a learning disability shown by the other evidence and that, while the field artillery was not for the Veteran, he had the ability to serve in another branch.  A chronology of counseling shows that the Veteran commented on having family problems, test anxiety, and a learning disability demonstrated by special education classes and past oral testing.  The Veteran signed a statement dated September 25, 1991, asserting that he felt he could not complete the course because of a history of test anxiety and a learning disability and it would be in his best interest to return home to his unit where he could be branch transferred. Recycle/turnback to the National Guard was recommended.

He was returned to state control for a determination of his future assignment effective April 25, 1991, had a period of ACDUTRA from July 7, 1991, to October 21, 1991, and ultimately discharged from the National Guard on November 15, 1992, with no record of a primary specialty and a record of military education showing training in "food services" only, dating from 1988.  This discharge record shows a rank of second lieutenant and transfer to U.S. Army Individual Ready Reserve, Control Group, Reinforcement (REINF), St. Louis, Missouri.  The Veteran submitted a certificate of honorable discharge from the Army dated March 1995.

Upon review, the available records appear to have been obtained from either (1) the National Personnel Records Center, Personnel Information Exchange System (PIES) code M01, for complete medical and dental records, received in August 2000, and code 099, for miscellaneous requests, received in May 2008, or (2) directly from the Veteran, received in September 2000 in response to a January 2000 letter sent by the RO.  The RO sent one request to the Army National Guard, B Battery, 1st Battalion, 145th Field Artillery, in Ogden Utah, in January 2000, but it was not answered.  

The VA Adjudication Procedure Manual, M21-1MR (Jan. 7, 2007) ("VA Manual"), dictates that personnel files for reservists should be available through the PIES system, or, if the Veteran joins a specific Reserve or National Guard component, with that component.  VA Manual, part III, subpart iii, chapter 2, section B, paragraph 13.d.  Further, under 38 U.S.C.A. §  5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2), efforts to obtain service records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  

Therefore, on remand, additional requests should be made to all appropriate federal departments and agencies, including the National Personnel Records Center via PIES, the U.S. Army Reserve Personnel Center (ARPERCEN), and all National Guard and Reserve Components to which the Veteran was attached in order to obtain his records from the following service assignments: (1) Army National Guard, Company C, 116th Engineering Battalion, in St. Anthony Idaho, from January 1988 through June 1988; (2) Army National Guard, B Battery, 1st Battalion, 145th Field Artillery, in Ogden Utah, from July 1988 through March 1991; (3) Company C, 1st Battalion, 507th Infantry, The School Brigade, United States Army Infantry School, at Fort Benning, Georgia, for August 1989, (4) U.S. Army Individual Ready Reserve, Control Group, Officer Active Duty Obligor (OADO), St. Louis, Missouri, from March 1991 through April 1991; (5) Army National Guard, Headquarters and Headquarters Battery, 1st Battalion, 145th Field Artillery, from April 1991 through November 1992; (6) U.S. Army Individual Ready Reserve, Control Group, Reinforcement (REINF), St. Louis, Missouri, from November 1992 through, potentially, March 1995, and, lastly, (7) the Weber State University ROTC Battalion, 3103 University Circle, Ogden, Utah 84408, from July 1988 to March 1991.  As noted above, these efforts must continue until there is a documented formal finding that the records do not exist or that further efforts to obtain those records would be futile.

Additionally, as the Veteran has indicated that he was observed overnight following the parachuting accident, a request should be sent for inpatient treatment (clinical) records from the relevant medical facilities, including, but not necessarily limited to, Martin Army Community Hospital, at Fort Benning Georgia, dated from August 23, 1989, to August 24, 1989, under PIES request code C01 in accordance with the procedures outlined in the VA Manual, part III, subpart iii, chapter 2, section B, paragraph 12.c (Jan. 7, 2007) ("VA Manual").  

Lastly, the Army's description of the ROTC program includes regular officer training courses, other summer training activities, and regular drilling throughout the year, and the Veteran's post-ROTC military history includes other training such as the field artillery course discussed above, yet no attempt to determine the dates of these activities or verify these activities as periods of active service, ACDUTRA, or INACDUTRA has yet been made.  The Veteran's report of separation and record of service from the National Guard, dated November 15, 1992, shows a total of 4 months and 10 days of active federal service.  

Additionally, there is a record of honorable discharge from the Army in 1995 with no corresponding records of any such service.  The Veteran's report of separation and record of service from the National Guard shows a transfer to the U.S. Army Individual Ready Reserve, Control Group, Reinforcement (REINF), St. Louis, Missouri, indicating that this service was with the U.S. Army Reserves.  Accordingly, on remand, all appropriate attempts to verify the complete dates and types of any additional active service, ACDUTRA, or INACDUTRA, from July 1988 to March 1995, should be completed before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2).  Additional records requests should be conducted as necessary where additional service components to which the Veteran was attached are discovered, particularly with regard to any service dating from November 1992 to March 1995.

Regarding the claimed parachuting accident on August 23, 1989, a Major in the United States Army who first met the Veteran through the ROTC program in 1988 submitted a statement in December 2004.  In this statement, he attests that he became friends with the Veteran during class events and on the Ranger Challenge team, they conducted field training requirements and other training as required, and both were accepted and received orders to airborne training at Ft. Benning.  The Major stated that the Veteran started one training cycle before him, but that they still were able to briefly visit with each other at Ft. Benning during scheduled breaks.  During that period, the Major relates that the Veteran told him he was injured on a jump and would not be able to complete airborne training.  He says the Veteran told him he was unable to avoid a hard packed dirt road when landing and hit the surface hard attempting a proper parachute landing fall (PLF).  The Veteran also told him that he smashed his head on the ground, which knocked him unconscious.  He said that, when he awoke, his helmet was askew, and he had a large bump on his head.  The Major says that the Veteran told him that he saw a medic but nothing was determined at that time and he was subsequently released from airborne training.  The Major asserts that he knows the Veteran did not complete training because he no longer saw him around the barracks or chow hall as he did when he was in the program.

Given this corroborating statement from a credible source with no personal interest in the Veteran's claim, the Veteran's account of his parachuting accident in service will be considered credible for purposes of obtaining a VA examination, unless the requested records search produces evidence to the contrary.  Gardin, 613 F.3d at 1379-1380 (Fed. Cir. 2010); Pond, 12 Vet. App. at 345-47; Caluza, 7 Vet. App. at 511. 
 
The Veteran was previously provided with a VA psychiatric examination in November 2000, pursuant to a previous claim, and was diagnosed with a cognitive disorder, not otherwise specified (NOS), bipolar disorder, and pedophilia by history.  The examiner explained that the diagnosis of cognitive disorder, NOS, was given on the basis of the Veteran's overall presentation and responses to the mental status test, but that further testing was requested to help elucidate the nature of the Veteran's cognitive dysfunction.  The Veteran was determined to meet the criteria for bipolar disorder based on his reported history, but the examiner could not determine the extent to which this was related to any in-service head injury without further information on whether the head injury incurred and whether he actually obtained a degree in sociology from Weber State University, a claim deemed questionable by the examiner given the Veteran's current mental state.  Pedophilia was diagnosed based on the reports of the Veteran's private psychologist regarding an incident where he reportedly molested a passenger on a bus, and in accordance with the Veteran's family history of childhood trauma.  The examiner concluded that in order to complete the work-up, additional psychological testing and verification of the claimed head injury and college degree would be necessary.  No further follow-up examination was conducted.

With regard to the current claim, filed in July 2007, the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for an acquired psychiatric disability, including as due to in-service head trauma.  Therefore, such an examination should be accomplished on remand.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  Additionally, as the Veteran has been diagnosed with PTSD and he has stated a credible stressor corroborated by additional credible lay statements and his service records, such an opinion should also be obtained with regard to his claim for service connection for PTSD.  Id.  The examiner should note that, unless documented otherwise, the Veteran's account of a parachuting accident in service, as described in this remand order, is considered credible, and that the record shows that he did study and obtain a degree in sociology from Weber State University.  However, the examiner should also note the Veteran's accounts of head trauma prior to service due to abuse, and either before or after service due to a motor vehicle accident.  Furthermore, given the large number of different Axis I and Axis II diagnoses provided by VA mental health providers and private mental health providers, the examiner should provide a conclusive diagnosis in accordance with the DSM-IV, reconciling the past diagnoses of record.  The examiner should also specifically state whether the Veteran has current residuals of an in-service traumatic brain injury, to include any acquired psychiatric or neurological disorders, and whether he has a diagnosis of PTSD in accordance with the DSM-IV criteria that is due to his claimed in-service stressor.

Review of the record shows that the Veteran receives social security disability benefits for his mental disorders and the only Social Security Administration (SSA) records in the claims folder appear to have been submitted by the Veteran.  These records also appear to be incomplete.  Therefore, SSA records, to include a copy of all decisions regarding the Veteran's claim for Social Security disability benefits, should be obtained on remand.  38 C.F.R. § 3.159(c)(2).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for hearing loss and/or any psychiatric or neurological disorder, dated since September 2009, in accordance with 38 U.S.C.A. § 5103A(c)(2) and 38 C.F.R. § 3.159(c)(3), and the Veteran should be asked to submit any additional relevant private treatment records he has in his possession or to provide the required authorizations and identifying information for VA to obtain those records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his hearing loss and/or any psychiatric or neurological disorder, from the VA Medical Center in Salt Lake City, Utah, dated since September 2009.

2.  Contact the Veteran and request any additional relevant treatment records in his possession, or the necessary authorization and names, dates, addresses, and approximate dates of treatment, for all private medical care providers that treated the Veteran for his hearing loss and/or psychological and/or neurological disorders.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Contact all appropriate federal departments and agencies, including the National Personnel Records Center (NPRC), the U.S. Army Reserve Personnel Center (ARPERCEN), and all National Guard and Reserve components to which the Veteran was attached as listed, and request the following records:

(a) Request copies of the Veteran's complete service personnel and treatment records, utilizing the following information on the Veteran's past military assignments: 

(i) Army National Guard, Company C, 116th Engineering Battalion, in St. Anthony Idaho, from January 1988 through June 1988; 

(ii) Army National Guard, B Battery, 1st Battalion, 145th Field Artillery, in Ogden Utah, from July 1988 through March 1991; 

(iii) Company C, 1st Battalion, 507th Infantry, The School Brigade, United States Army Infantry School, at Fort Benning, Georgia, for August 1989; 

(iv) U.S. Army Individual Ready Reserve, Control Group, Officer Active Duty Obligor (OADO), St. Louis, Missouri, from March 1991 through April 1991; 

(v) Army National Guard, Headquarters and Headquarters Battery, 1st Battalion, 145th Field Artillery, from April 1991 through November 1992;  

(vi) U.S. Army Individual Ready Reserve, Control Group, Reinforcement (REINF), St. Louis, Missouri, from November 1992 through March 1995, unless limited upon receipt of further information regarding this period of Reserve service; and

(vi) Weber State University ROTC Battalion, 3103 University Circle, Ogden, Utah 84408, from July 1988 to November 1992.  

See VA Adjudication Procedure Manual, M21-1MR (Jan. 7, 2007), part III, subpart iii, chapter 2, section B, paragraph 13.d.  

(b) Additionally, request the Veteran's clinical records from the appropriate inpatient medical facilities, including, but not necessarily limited to, Martin Army Community Hospital, at Fort Benning Georgia, dated from August 23, 1989, to August 24, 1989, under PIES request code C01.  See VA Adjudication Procedure Manual, M21-1MR (Jan. 7, 2007), part III, subpart iii, chapter 2, section B, paragraph 12.c (Jan. 7, 2007) ("VA Manual").  

Efforts to obtain these records should include, if necessary, contacting the Veteran to obtain any additional identifying information necessary to locate his records.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records should be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

4.  Undertake all appropriate efforts to verify any additional periods of active duty, ACDUTRA and INACDUTRA from July 1988 to March 1995.  All verified periods of active duty, ACDUTRA, or INACDUTRA should be set forth and the report added to the claims folder.  Undertake additional requests for service records as necessary where additional service components to which the Veteran was attached are discovered.

5.  Make arrangements to obtain the Veteran's complete SSA records, to include a copy of all decisions regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

6.  Then, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.		

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for an appropriate VA examination(s) of his acquired psychiatric disorder with a VA psychiatrist, and, if recommended by the psychiatrist, a VA neurologist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary psychological, psychiatric, or neurological testing should be accomplished.  

The examiner is asked to make the following determinations: 

(a) Conduct a thorough and detailed review of the Veteran's service and medical records, including the lay statements of record, and provide a conclusive diagnosis in accordance with the DSM-IV, reconciling the various past diagnoses of record.    

The examiner should specifically state whether (i) the Veteran has current residuals of an in-service traumatic brain injury, specifically addressing the January 1999 electroencephalogram report and the June 2003 CT scan of the head in addition to the other relevant evidence of record, and/or (ii) has a diagnosis of PTSD in accordance with the DSM-IV criteria, in addition to providing any other diagnosis found to warranted.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the parachute accident during airborne training on August 23, 1989.  

For example, if PTSD is found, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was caused by the parachute accident during airborne training on August 23, 1989.  Or, given the past diagnosis of schizoaffective disorder in the record, if such a diagnosis is found to be justified, the examiner should explicitly determine when this condition had its onset, to the extent possible.   

(c)  In consideration of the Veteran's past diagnoses of various personality disorders, if any personality disorder is found, determine: (i) whether the personality disorder developed secondary to an injury or disease incurred in service such as head trauma, or (ii) whether any other diagnosed mental disorder is superimposed on the Veteran's diagnosed personality disorder.

(d) Determine whether additional review by a VA neurologist or other specialist is necessary to provide an opinion on the likelihood that any diagnosed psychiatric disorder or documented symptom is a residual of the Veteran's in-service traumatic brain injury, and, if so, what determinations are required.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  If indicated by the VA psychiatric examiner, provide the Veteran with additional examinations and obtain determinations to any issues raised by the VA psychiatric examiner.  Then, following any examination with a different specialist, return the case to the VA psychiatric examiner for a supplemental opinion.

9.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

10.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


